Citation Nr: 9932368	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  95-30 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a bilateral eye 
condition.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from January 1982 to 
July 1987.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a May 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Montgomery, Alabama, that denied the 
veteran's claim for entitlement to service connection for 
bilateral hearing loss and an eye condition.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  During the veteran's most recent eye examination, he was 
diagnosed with presbyopia/hyperopia.  

3.  Although the veteran was diagnosed in service as having 
bilateral hearing loss, post-service medical records have not 
indicated that the veteran now suffers from such a 
disability. 


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for an 
eye condition is denied for lack of entitlement to benefits 
under the law.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 3.308, 
3.309 (1998); Sabonis v. Brown, 6 Vet. App. 426 (1994).

2.  The claim for entitlement to service connection for 
bilateral hearing loss is not well-grounded.  38 U.S.C.A. 
§§ 1101, 1110, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1998); Edenfield v. Brown, 8 Vet. App. 284 (1995) 
(en banc).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains that he now has disabilities of the eye 
and ear that began while he was in service.  He contends that 
the service medical records show treatment for both 
conditions and now asks that he be awarded VA benefits for 
both ailments.  Upon reviewing the evidence, the RO has 
denied the veteran's claim and he has appealed to the Board 
for review.

I.  Eye Condition

As a result of the veteran's claim for benefits, an 
ophthalmology examination was performed in February 1999.  
The veteran was diagnosed as having presbyopia and being 
farsighted (hyperopia).  The veteran contends that he should 
receive VA benefits for both of these conditions.  Presbyopia 
is defined as "hyperopia and impairment of vision due to 
advancing years or to old age; it is dependent on diminution 
of the power of accommodation from loss of elasticity of the 
crystalline lens, causing the near point of distinct vision 
to be removed farther from the eye."  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 1352 (27th ed. 1988). 

The Board acknowledges that the veteran now suffers from 
presbyopia/hyperopia.  However, service connection may only 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1998).  For a showing of chronic 
disease in service, there must be a showing of continuity of 
symptomatology.  38 C.F.R. § 3.303(b) (1998).  With respect 
to a claim of entitlement to service connection for 
presbyopia/hyperopia, 38 C.F.R. § 3.303(c) (1998) provides 
that such a condition of the eye is not a disease or injury 
within the meaning of applicable legislation governing the 
awards of compensation benefits.   As such, regardless of the 
character or quality of any evidence that the veteran could 
submit, the veteran's presbyopia/hyperopia cannot be 
recognized as a disability under the terms of the VA Schedule 
for Rating Disabilities.  Because the veteran's condition is 
not a disability that has been recognized as a chronic 
disorder for VA compensation purposes, there is no legal 
basis upon which to warrant a grant of entitlement to service 
connection for presbyopia.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303(c), 4.9 (1998).

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the United 
States Court of Veterans Appeals, now known as the United 
States Court of Appeals for Veterans Claims, and hereinafter 
the Court, reiterated its position previously reported in 
King v. Brown, 5 Vet. App. 19, 21 (1993) and Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (1992). That is, per 38 
U.S.C.A. § 5107(a) (West 1991), the appellant has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well-
grounded.  The Sabonis decision further dictated that when 
there is a lack of entitlement under the law or an absence of 
legal merit, the claim should be dismissed.  Moreover, the 
action of Board should be terminated immediately concerning 
that issue.  See also Giancaterino v. Brown, 7 Vet. App. 555, 
561 (1995) (construing Sabonis, supra), and Florentino v. 
Brown, 7 Vet. App. 369 (1995).  Since there is no possible 
legal entitlement, this issue on appeal is denied.

II.  Bilateral Hearing Loss

When a claim for service connection comes before the Board, a 
determination must be made as to whether the claim is well-
grounded.  A well-grounded claim requires more than mere 
allegations; it must be plausible and with merit.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  For a claim to be well-grounded, there 
must be:

(1)  a medical diagnosis of a current 
disability;

(2)  medical, or in certain 
circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or 
injury; and

(3)  medical evidence of a nexus between 
an in-service injury or disease and the 
current disability.

See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (table).  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is "plausible" is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Where such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the veteran is not 
met.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).   
Moreover, if a claim is not well-grounded, then the Secretary 
no longer has a duty to assist a claimant in the developing 
the facts pertinent to the claim.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1998); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The question of whether or not a claim is well-grounded is 
significant because if a claim is not well-grounded, the 
Board does not have jurisdiction to adjudicate that claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  In this regard, 
the Court has observed that the statutory prerequisite of 
submitting a "well-grounded" claim "reflects a policy that 
implausible claims should not consume the limited resources 
of the VA and force into even greater backlog and delay 
claims which--as well-grounded--require adjudication. . . .  
Attentiveness to this threshold issue is, by law, not only 
for the Board but for the initial adjudicators, for it is 
their duty to avoid adjudicating implausible claims at the 
expense of delaying well-grounded ones."  Grivois v. Brown, 
6 Vet. App. 136, 139 (1994).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under [38 U.S.C.A. §] 5107(a).  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Furthermore, 
"Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 1998).  In the absence of proof of 
a present disability there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Considering these criteria, the Board finds that the veteran 
has not met his statutory burden of submitting evidence of a 
well-grounded claim for service connection for bilateral 
hearing loss.

The service medical records clearly show that while the 
veteran was in service he suffered from bilateral hearing 
loss.  However, none of the post-service medical records show 
such a loss.  Moreover, while the veteran has been scheduled 
to undergo various VA audiological tests in order to 
determine the nature and extent of any claimed hearing loss, 
the veteran has never reported for those tests.  Thus, the 
government does not have any evidence of the veteran now 
having bilateral hearing loss.  

Thus, despite the veteran's contentions, there is no evidence 
of record that the veteran currently suffers from bilateral 
hearing loss.  While the medical records do indicate that 
bilateral hearing loss may be suspected, a definitive 
diagnosis of said condition has not been given.  Since 
medical evidence has not been produced that document this 
condition, the Board finds that the claim is not well-
grounded in accordance with Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  Rabideau stands for the principle that in 
order for service connection to be granted, a current 
disability must be present.  If a disability does not 
presently exist, then the claim will not be plausible, and 
thus, not well-grounded.  In this instance, there are only 
the veteran's statements in support of his claim.  The record 
does not confirm the presence of bilateral hearing loss, 
merely the suspicion thereof.  Mere contentions of the 
veteran, no matter how well-meaning, without supporting 
evidence, do not constitute a well-grounded claim.  Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 
Vet. App. 19 (1993).  Therefore, because the claim is not 
well-grounded, the claim fails, and it is denied.  See 
Edenfield v. Brown, 8 Vet. App. 384 (1994) (en banc).  Hence, 
service connection for bilateral hearing loss is denied.


ORDER

1.  Entitlement to service connection for an eye condition is 
denied.

2.  Entitlement to service connection for bilateral hearing 
loss is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 
  The Board has considered whether it should provide the veteran with notice and an opportunity to respond 
to the reference in Dorland's Illustrated Medical Dictionary 1352 (27th ed. 1988) relating to presbyopia 
before entering a final decision.  The reference to Dorland's Illustrated Medical Dictionary is merely to 
provide a definition of the terms in question.  The Board is not relying on this definition as a basis for 
deciding this appeal.  Consequently, the Board believes there is no need to provide the veteran with notice 
and an opportunity to respond to the reference prior to entering a final decision.


  See also O.G.C. Precedent 82-90, 56 Fed. Reg. 45711 (1990) (previously issued as General Counsel 
Opinion Op. 1-85), which states that service connection may be granted for diseases, but not defects, of 
congenital, familial or developmental origin.  Pursuant to 38 U.S.C.A. § 5107 (West 1991 & Supp. 1998), 
and subsequently Tirpak v. Derwinski, 2 Vet. App. 609 (1992), a well-grounded claim requires more than just 
a mere allegation.  In Tirpak, the United States Court of Veterans Appeals (Court), held that the appellant in 
that case had not presented a well-grounded claim as a matter of law.  The Court pointed out that ". . . unlike 
civil actions, the Department of Veterans Affairs (previously the Veterans Administration) (VA) benefits 
system requires more than an allegation; the claimant must submit supporting evidence."  Tirpak, 2 Vet. App. 
at 611.
  Pursuant to 38 U.S.C.A. § 5107 (West 1991 & Supp. 1998), and subsequently Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992), a well-grounded claim requires more than just a mere allegation.  In Tirpak, the United 
States Court of Veterans Appeals (Court), held that the appellant in that case had not presented a well-
grounded claim as a matter of law.  The Court pointed out that ". . . unlike civil actions, the Department of 
Veterans Affairs (previously the Veterans Administration) (VA) benefits system requires more than an 
allegation; the claimant must submit supporting evidence."  Tirpak, 2 Vet. App. at 611.

